        Case 1:19-cv-02296-SDG Document 53 Filed 03/13/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION
 VERNESSA CUNNINGHAM, and
 HERMAN CUNNINGHAM,
                              Plaintiffs,      CIVIL ACTION FILE
                  vs.                          NO. 1:19-CV-02296-SDG
 WELLS FARGO BANK, NA, and
 NATIONSTAR MORTGAGE, LLC,
 D/B/A MR COOPER,
                            Defendants.
     PLAINTIFFS’ NOTICE REGARDING MEDIATION REFERRAL
   Regarding this Court’s referral of this case to mediation [Doc. 48], the parties

have thus far not been able to resolve their differences. However, at some point

they were making progress. Plaintiffs are not sure if they still are because they

are still awaiting a communication from Defendants.

   Respectfully submitted this 13th day of March, 2020.

                                    RICHARD S. ALEMBIK, PC
315 W. Ponce de Leon Ave.
Ste. 250
Decatur, GA 30030-5100        By: /s/ Richard S. Alembik
(404) 373-0205                    Richard S. Alembik
(404)795-8999 FAX                 State Bar No. 008770
                                  Attorney for Plaintiffs
Statutory Electronic Service:
general_mailbox@alembik.com
                                  Vernessa Cunningham,
                                  and Herman Cunningham
        Case 1:19-cv-02296-SDG Document 53 Filed 03/13/20 Page 2 of 4




            LR 7.1D CERTIFICATE OF FONT AND POINT SELECTION

   I hereby certify that the foregoing document has been prepared with one of the

font and point selections approved by the court in LR 5.1B.


                    s/ Richard S. Alembik
                   Richard S. Alembik
                   State Bar No. 008770
                   Attorney for Plaintiffs




                                        -2-
        Case 1:19-cv-02296-SDG Document 53 Filed 03/13/20 Page 3 of 4




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION
 VERNESSA S. CUNNINGHAM AND
 HERMAN CUNNINGHAM,
                                   Plaintiffs,     Civil Action No.:
                      vs.                          1:19-CV-02296-SDG
 WELLS FARGO BANK, NATIONAL
 ASSOCIATION, AS TRUSTEE OF THE
 BANC OF AMERICA ALTERNATIVE
 LOAN TRUST 2004-5; AND,
 NATIONSTAR MORTGAGE LLC, D/B/A
 MR. COOPER,
                                 Defendants.
                        CERTIFICATE OF SERVICE OR
                       NOTICE OF ELECTRONIC FILING
   I hereby certify that on March 13, 2020       service of a true and accurate copy

of the foregoing document was perfected on all opposing counsel and

unrepresented parties according to one or more of the following identified

(“X'ed”) method(s):

        Electronically filing same with the Clerk of Court using the CM/ECF
   :    system which will automatically send a Notice of Electronic filing to all
        attorneys registered with the CM/ECF system.

   9    Hand delivery of same.
        Case 1:19-cv-02296-SDG Document 53 Filed 03/13/20 Page 4 of 4




        Depositing same in the U.S. Mail in an envelope with sufficient first-
   9    class-mail postage affixed thereon, properly addressed to the following
        recipients at the following address(es):


   Jarrod S. Mendel, Esq.
   McGuire Woods LLP
   1230 Peachtree Street NE
   Promenade II, Suite 2100
   Atlanta, GA 30309-3534
   and via email to:
   jmendel@mcguirewoods.com


   Respectfully submitted,

                                  RICHARD S. ALEMBIK, PC


315 W. Ponce de Leon Ave.     By: /s/ Richard S. Alembik
Ste. 250                         Richard S. Alembik
Decatur, GA 30030-5100           State Bar No. 008770
(404) 373-0205                   Attorney for Plaintiffs
(404)795-8999 FAX                Herman Cunningham and
general_mailbox@alembik.com      Vernessa Cunningham




                                        -2-
